DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 08/02/2022 has been entered. Claims 5, 14, and 22 have been cancelled. Claims 1-4, 6-13, 15-21 and 23-28 are pending in the Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Calvert (Reg. No. 48,990) on 8/10/2022.

The application has been amended as follows: In the claims, claim 27 has been amended

27. (Currently Amended) A memory controller, comprising:
a command queue having a first input for receiving memory access requests; and
an arbiter coupled to the command queue for selecting entries from the command queue, and causing them to be transmitted over a memory channel, the arbiter operable to (a) transact streaks of consecutive read commands and streaks of consecutive write commands over the memory channel, the arbiter having a current mode indicating the type of commands currently being transacted, wherein the type indicates one of read and write, and a cross mode indicating the other type; (b) monitor commands in the command queue for the current mode and the cross mode; (c) in response to designated conditions including an absence of available current mode activate (ACT) commands, send at least one ACT command .

Allowable Subject Matter
Claims 1-4, 6-13, 15-21, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments and persuasive arguments. The Examiner’s reasons for allowance are corresponding with the Applicant’s reasons stated in the remarks filed 08/02/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184